Citation Nr: 0903812	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-03 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to a higher rating for lumbosacral strain 
with lumbar spondylosis, evaluated as 20 percent disabling 
prior to March 29, 2004, and 40 percent disabling since then.

2.	Entitlement to a compensable rating for lumbar 
radiculopathy to the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a rating 
higher than 20 percent for lumbosacral strain. 

In an April 2005 rating decision during the pendency of the 
appeal, the RO granted service connection for lumbar 
spondylosis with radiculopathy and assigned a disability 
rating of 40 percent. This decision effectively increased the 
level of compensation awarded for the veteran's lumbar spine 
disorder. The veteran has indicated that he is continuing the 
appeal for a higher schedular rating. See A.B. v. Brown, 6 
Vet. App. 35, 39 (1993) (the claimant is presumed to be 
seeking the highest possible rating for a disability unless 
he expressly indicates otherwise). 

In view of the medical evidence of distinct compensable 
orthopedic and neurological components of service-connected 
disability, the Board has recharacterized the claims as above 
on the title page. There is no detrimental effect of this 
procedural change as the result is a higher degree of 
compensation. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 


FINDINGS OF FACT

1.	From the date of filing of his claim for increase up 
until March 29, 2004 the veteran had at worst moderate 
limitation of motion of the lumbar spine. Based on the 
applicable rating criteria following the September 26, 2003 
regulatory revision, the veteran demonstrated forward flexion 
of the thoracolumbar spine to 45 degrees without pain on 
motion, which corresponds to no higher than a 20 percent 
rating under the applicable rating formula. 
2.	Since March 29, 2004, the veteran has been in receipt of 
the maximum assignable 40 percent rating under the former 
rating criteria, due to severe limitation of motion of the 
lumbar spine. This rating is also the highest assignable 
rating under the revised criteria absent confirmed indication 
of ankylosis of the spine.

3.	The evidence of record since February 15, 2005 
demonstrates that the veteran has had lumbar radiculopathy to 
both lower extremities that is moderate in degree.


CONCLUSIONS OF LAW

1.	A higher rating for lumbosacral strain with lumbar 
spondylosis, rated as 20 percent disabling prior to March 29, 
2004, and 40 percent disabling since then, is denied. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292 and 5295 
(prior to September 26, 2003), 5237 and 5239 (2008).

2.	A separate 20 percent rating for lumbar radiculopathy to 
the right lower extremity as of February 15, 2005, is 
granted. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2008).

3.	A separate 20 percent rating for lumbar radiculopathy to 
the left lower extremity as of February 15, 2005, is granted. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.124a, Diagnostic Code 8520 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 
The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his claims through VCAA notice correspondence 
issued in April 2004 and January 2005, which notified him as 
to each element of satisfactory notice set forth under the 
Pelegrini II decision. The January 2005 Statement of the Case 
(SOC) explained the general criteria to establish a claim for 
an increased rating. The VCAA notice further indicated the 
joint obligation between VA and the veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). 

The Court's decision of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) further establishes a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability. The Vazquez decision requires that VA notify the 
claimant that to substantiate a claim for increased rating 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claims did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, this does not constitute prejudicial error. Where 
there is a pre-adjudicatory notice error, VA must show that 
the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit       could not have been 
awarded as a matter of law. Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007). See also Vazquez-Flores, 22 Vet. 
App. at 46. 

Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims. The VCAA notice letters informed the veteran that he 
would need to provide evidence indicating that the service-
connected disorder under evaluation had increased in severity 
in accordance with the provisions of the rating schedule. The 
June 2007 Supplemental SOC (SSOC) then readjudicated the 
claims. Thus, the veteran was afforded an opportunity to 
substantiate his claims in view of the comprehensive notice 
provided. See Sanders, supra; Vazquez, supra.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). Here, while the April 2004 and January 2005 VCAA 
letters did not meet this requirement, the veteran has had an 
opportunity to respond to this correspondence in advance of 
the June 2007 SSOC readjudicating his claims. During this 
time period the RO undertook measures to further develop the 
claims, including arranging for another VA examination. There 
is no indication of any further available evidence or 
information that must be associated with the record. The 
veteran has therefore had the full opportunity to participate 
in the adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining records of VA 
outpatient treatment. The veteran has undergone several VA 
examinations. See 38 C.F.R. § 4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). The veteran has 
provided several statements in support of his claims. He has 
declined the opportunity to testify at a hearing. The record 
as it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Lumbosacral Strain with Lumbar Spondylosis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The veteran's service-connected back disorder originally had 
the designation of lumbosacral strain, rated at the 20 
percent level under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), based on the criteria for limitation of motion of the 
lumbar spine. The veteran filed an April 2002 claim for an 
increased evaluation. 

In an April 2005 rating decision while the appeal was 
pending, the RO granted service connection for lumbar 
spondylosis with radiculopathy and assigned a disability 
rating of 40 percent, under the more recent criteria for 
spondylolisthesis at 38 C.F.R. § 4.71a, Diagnostic Code 5239 
(as of September 26, 2003). In providing the explanation for 
this assigned rating, the RO indicated again that limitation 
of motion of the spine was the basis. The decision stated 
that while radiculopathy to the lower extremities as part of 
the back disorder had been approved, this manifestation was 
considered to be noncompensable.

The Board has determined that obtaining a definitive 
portrayal of the veteran's service-connected disorder along 
with availing him of the highest assignable rating 
necessitates separating it into distinct orthopedic and 
neurological components. Consequently, the Board will 
evaluate lumbosacral strain with lumbar spondylosis entirely 
based on orthopedic impairment, i.e., due to limitation upon 
motion. The claim for any higher rating based on lumbar 
radiculopathy is being considered further below. 

There is no prejudicial effect in evaluating lumbar 
radiculopathy as stated given the decision to grant 
additional benefits. Bernard, 4 Vet. App. at 394. See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). The evaluation of 
lumbar spondylosis and lumbosacral strain as a single 
disability is not detrimental, as it provides for assigning a 
higher evaluation for neurological impairment as a distinct 
entity. In addition, the RO's original rating scheme 
evaluated both spondylosis and lumbosacral strain as 
orthopedic entities based upon limitation of motion. VA's 
"anti-pyramiding" rule precludes evaluation of the same 
disability under different diagnoses. 38 C.F.R. § 4.14. See 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The RO 
did not literally apply this principle by assigning 40 
percent and 20 percent ratings for lumbar spondylosis and 
lumbosacral strain respectively, for limitation of motion. 
However, the Board is not revisiting this determination. The 
veteran's lumbar spondylosis and lumbosacral strain are being 
considered jointly as indicated, only to permit separate 
evaluation of lumbar radiculopathy.

As the competent evidence establishes that the veteran's 
lumbar spine disorder has been correctly evaluated according 
to limitation of motion, the claim for an increased rating on 
this basis is denied.

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine. 68 Fed. 
Reg. 51,454 (Aug. 27, 2003). The veteran's disorder of the 
lumbosacral spine must therefore be evaluated under both the 
former and revised criteria, though the revised criteria may 
not be applied at any point prior to the effective date of 
the change. See 38 U.S.A. § 5110(g) (West 2002 & Supp. 2008); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Under the previous rating criteria 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003) pertained 
to limitation of motion of the lumbar spine. A 10 percent 
rating was warranted for slight limitation of motion; a 20 
percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion. 

The terms "moderate" and "severe," amongst other 
components of the rating criteria are not expressly defined 
in the rating schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.

38 C.F.R. § 4.71a, Diagnostic Code 5295 for a lumbosacral 
strain provided for a 10 percent rating for lumbosacral 
strain with characteristic pain on motion. A 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position. A 40 percent rating 
required severe lumbosacral strain that included listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.

The revised rating criteria for lumbosacral strain is set 
forth at Diagnostic Code 5237. The rating schedule provides 
that lumbosacral strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.  

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  
 
A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

The veteran underwent a VA orthopedic examination in December 
2002 during which he stated that when standing or walking for 
a short distance he would have bilateral pain in his hips and 
then radiating pain down into both feet. He identified pain, 
stiffness and fatigue as components of his back problem. On 
range of motion testing the veteran demonstrated lumbar 
flexion to 45 degrees, extension to 15 degrees, lateral 
bending 20 degrees in both direction, and lateral twisting 18 
degrees on the right and 10 degrees on the left. Palpation of 
the back did not reveal any tenderness or muscle spasm. There 
were no objective signs of painful motion. Neurological 
evaluation revealed 5/5 motor strength in the bilateral lower 
extremities. Reflexes were 1+ knees and 1+ ankles. Sensory 
examination was normal. An x-ray report showed considerable 
osteoarthritis, and degenerative disc and joint disease of 
the lumbar spine. The diagnosis was lumbar spondylosis with 
symptoms of lumbar stenosis and neurogenic claudication; and 
low back strain. 

On further examination in February 2005, the veteran reported 
a constant pain in the low back, with radiating symptoms 
worse on the right with pain going down to the feet. He did 
not describe any episodes of numbness or tingling or any 
bowel or bladder dysfunction. Objectively, range of motion in 
the lumbar spine was significantly diminished in that forward 
flexion was to 30 degrees, extension to 10 degrees, lateral 
flexion to 20 degrees bilaterally, and lateral rotation to 20 
degrees bilaterally. According to the physician, the 
examination was significantly limited due to pain. The 
diagnosis was, in pertinent part, significant lumbar spine 
disease. 

Based on the preceding, the current assigned degree of 
compensation for limitation of motion due to the veteran's 
lumbosacral spine disorder remains warranted. The veteran 
filed his claim for increase from the existing 20 percent 
rating, and the appeal has continued for a higher evaluation 
than 40 percent since March 29, 2004. According to the 
findings reported on the December 2002 VA orthopedic 
examination, the veteran had lumbar spine flexion to 45 
degrees and extension to 10 degrees. While 38 C.F.R. § 4.71a, 
Plate V was not then applicable and took effect later in 
September 26, 2003, it nonetheless is informative in 
demonstrating that the veteran retained at or near half of 
normal motion for both lumbar spine flexion and extension. 
There were also no signs of painful motion that would require 
considering additional lost degrees of motion from functional 
impairment. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, and 4.45. Hence, a 20 percent rating 
remains the proper evaluation under the former rating 
criteria for limitation of motion of the lumbar spine, at 
Diagnostic Code 5292 (2002).

Considering the remaining timeframe for evaluation as of 
March 29, 2004, the Board will apply both the former and 
revised criteria, whichever results in the more favorable 
rating. See VAOPGCPREC 3-2000; VAOPGCPREC 7-2003. Under the 
former criteria, the veteran is already in receipt of the 
maximum assignable schedular evaluation of 40 percent 
premised upon Diagnostic Code 5292 for severe limitation of 
motion. A higher rating than 40 percent also cannot be 
assigned under the former Diagnostic Code 5295 for 
lumbosacral strain. Effective September 26, 2003, the revised 
rating provisions based on VA's General Rating Formula for 
Diseases and Injuries of the Spine may also be applied. Here, 
however, a 40 percent rating is the highest that can be 
assigned absent evidence of ankylosis, and corresponds to the 
forward flexion of the thoracolumbar spine 30 degrees or 
less. There is no objective indication that the veteran in 
fact has developed ankylosis associated with his lumbar spine 
disorder. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable). 
The Board has also considered the veteran's request in this 
case that he be afforded a more comprehensive VA examination, 
but finds that as the rating schedule does not permit a 
greater degree of compensation for limitation of motion that 
another such evaluation would not have any identifiable 
benefit. Moreover, to the extent there is medical evidence of 
associated disability consisting of neurological impairment, 
this has been considered below in assigning a separate 
additional rating on this basis. When evaluating orthopedic 
impairment in and of itself, there are no further grounds to 
assign any higher disability rating under provisions of the 
rating schedule.

Lumbar Radiculopathy

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function. In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120. 

A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.
The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
pertain to impairment involving the sciatic nerve. Under that 
diagnostic code, a maximum 80 percent evaluation is 
assignable for complete paralysis to this nerve group, where 
the foot dangles and drops, no active movement is possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost). Further evaluations may be assigned 
for incomplete paralysis of this nerve group, when severe in 
degree, with marked muscular atrophy, warranting a 60 percent 
rating; moderately severe, warranting a 40 percent rating; 
moderate, a 20 percent rating; and mild, a 10 percent rating. 

Also applicable in this case, the Court's holding in Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994) provided that service 
connection for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

The December 2002 VA examiner diagnosed lumbar spondylosis 
with symptoms of lumbar stenosis and neurogenic claudication, 
and low back strain. Additionally, the examination report 
states that the veteran's clinical condition was a 
combination of both, and that overwhelmingly his symptoms 
were of a progressive syndrome similar to neurogenic 
claudication, and that was secondary to degenerative disease 
of the spine. The examiner stated this was a very minimal 
component of his chronic condition, and not the more severe 
component that had been progressive over many years.

The February 2005 re-examination included extensive 
neurological findings. On motor testing in the lower 
extremities there was some mild weakness of 4/5 in right foot 
dorsiflexion. Sensory examination revealed some diminished 
temperature and pinprick on the lateral aspect of both legs. 
There appeared to be some evidence of a peripheral neuropathy 
with the stocking distribution loss bilaterally, and 
vibratory sensation was significantly impaired bilaterally in 
the lower extremities to the knee. Deep tendon reflexes were 
1+ patellar, right ankle 1+, and left ankle absent.               
A Lasegue's maneuver and modified Lasegue's maneuver on 
dorsiflexion of the foot did cause pain in the bilateral 
legs, as well as in the low back. 
In providing his diagnosis, the examiner indicated that in 
addition to lumbar spine disease, there was some weakness of 
dorsiflexion on the right which should support the imaging 
findings of possible root impingement at L5. There was also 
some reflex asymmetry at the ankle jerks being absent on the 
left, which again supported pathology at S1 on the left. A 
contemporaneous electromyography (EMG) study had confirmed 
bilateral L5/S1 radiculopathy.

The accompanying report of the February 2005 EMG consult 
stated an impression of an abnormal study. The report 
indicated: (1) chronic L5 vs. S1 radiculopathy involving the 
bilateral lower extremities with acute denervation noted in 
the bilateral gluteus medius and long heads of the biceps 
femoris; (2) right peroneal neuropathy at the fibular head 
with decreased nerve conduction velocity and conduction 
block; (3) and bilateral sural sensory nerve studies which 
revealed low amplitude responses with normal latencies. 

In view of the above, there is sufficient basis upon which to 
assign 20 percent ratings each for lumbar radiculopathy to 
the right and left lower extremities.          The February 
2005 VA examination findings establish substantial loss of 
sensory capacity, reflexes diminished or absent in some 
cases, and weakness on motion, particularly right foot 
dorsiflexion. The accompanying EMG study confirmed the 
existence of bilateral L5/S1 radiculopathy. While a prior 
examination dated from December 2002 deemed neurological 
impairment at that point to have been a relatively minimal 
component of service-connected disability, the examiner 
nonetheless clearly identified the presence of neurogenic 
claudication deemed to have been secondary to degenerative 
disease of the spine. 

Consequently, the Board will assign two 20 percent ratings 
for moderate neurological impairment along the sciatic nerve 
under provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
effective from the February 15, 2005 date of the preceding VA 
examination. 


Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the veteran          has not shown that his service-
connected lumbar spondylosis and lumbosacral strain, 
including associated neurological symptoms, have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. While he 
left a job position during the 1990s that apparently involved 
some strenuous occupational duties as a manager at a nursery, 
the December 2002 examination report noted that he remained 
employed as a minister in which he could work for a 
significant time period from a desk. The veteran's service-
connected lumbar spine disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors,           
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an increased rating for the 
veteran's service-connected lumbar spine disorder based on 
his orthopedic symptoms is being denied. The Board is 
awarding separate 20 percent ratings for lumbar radiculopathy 
to both the right and left lower extremities. To the extent 
any higher level of compensation is sought, the preponderance 
of the evidence is unfavorable, and hence the benefit-of-the-
doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).







ORDER

A higher rating for lumbosacral strain with lumbar 
spondylosis, evaluated as 20 percent disabling prior to March 
29, 2004, and 40 percent disabling since then, is denied.

A separate 20 percent rating for lumbar radiculopathy to the 
right lower extremity is granted, effective from February 15, 
2005, subject to the law and regulations governing the 
payment of VA compensation benefits.

A separate 20 percent rating for lumbar radiculopathy to the 
left lower extremity is granted, effective from February 15, 
2005, subject to the law and regulations governing the 
payment of VA compensation benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


